******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
     SHAWN TITTLE v. SUSAN SKIPP-TITTLE
                (AC 35156)
                 Beach, Keller and Borden, Js.
       Argued February 11—officially released May 6, 2014

  (Appeal from Superior Court, judicial district of
Middlesex, Regional Family Trial Docket, Hon. Lloyd
Cutsumpas, judge trial referee [dissolution judgment];
      Munro, J. [motion to modify custody].)
  Lisa M. Vincent, for the appellant (defendant).
 Joseph T. Brady, with whom, on the brief, was Rose-
mary E. Giuliano, for the appellee (plaintiff).
                         Opinion

  PER CURIAM. The defendant, Susan Skipp-Tittle,
appeals from the judgment of the trial court granting
the postdissolution motion filed by the plaintiff, Shawn
Tittle, to modify a child custody order with respect
to the parties’ two minor children. In this appeal, the
defendant raises several claims challenging the court’s
decision. We affirm the judgment of the trial court.
   The following facts and procedural history are rele-
vant to our review of this case. The parties were married
in 1999 and had two children. On August 2, 2010, the
plaintiff served on the defendant a complaint for disso-
lution of marriage. The court, Bozzuto, J., appointed a
guardian ad litem to represent the best interests of
the parties’ minor children throughout the dissolution
proceedings. On March 28, 2011, the court, Hon. Lloyd
Cutsumpas, judge trial referee, accepted the parties’
dissolution of marriage settlement agreement, which
incorporated the parenting agreements entered into by
the parties. Pursuant to the judgment, the parties shared
joint legal custody of their minor children and the chil-
dren’s primary residence was with the defendant. The
plaintiff filed two postjudgment motions for custody
modification alleging a substantial change in circum-
stances. The court, Hon. Robert T. Resha, judge trial
referee, referred the matter to the family relations divi-
sion for a custody evaluation. Pending completion of
such evaluation, Judge Resha issued temporary orders,
dated September 13, 2011, and February 7, 2012, grant-
ing the plaintiff’s postjudgment motions for custody
modification and awarding the plaintiff sole legal cus-
tody and primary physical custody of the parties’
minor children.
  On April 9, 2012, the plaintiff filed this postjudgment
motion to modify the original and temporary custody
orders, alleging a substantial change in circumstances.
Upon receipt of the completed custody evaluation from
the family relations division, the court, Munro, J., held
a six day trial and issued a memorandum of decision,
dated October 16, 2012, granting sole legal and physical
custody of the parties’ minor children to the plaintiff.
The defendant thereafter filed a self-represented motion
to modify that custody order, which Judge Cutsumpas
denied. This appeal followed.
   The defendant raises three claims on appeal: (1)
Judge Munro lacked subject matter jurisdiction to mod-
ify the original custody order because there was no
material change in circumstances and the modification
was not in the best interests of the parties’ minor chil-
dren, as required by General Statutes § 46b-56; (2) Judge
Munro abused her discretion by modifying the original
custody order because there was insufficient evidence
that such modification would serve the best interests
of the parties’ minor children, as required by § 46b-
56; and (3) this court should exercise its supervisory
authority over the administration of justice to evaluate
the role of court-appointed guardians ad litem.1
   We have fully reviewed the record and the defen-
dant’s claims in light of the record. That review con-
vinces us that all of the defendant’s claims are
without merit.
      The judgment is affirmed.
  1
    With respect to the defendant’s third claim, we note that the legislature
and our Supreme Court are currently considering proposals regarding the
role of court-appointed guardians ad litem.